Citation Nr: 1027070	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
hip disability, to include as secondary to the service-connected 
right knee disability.  

2.  Entitlement to service connection for a right hip disability, 
to include as secondary to the service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to October 1944.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
previously denied claim for service connection for a right hip 
disability, to include as secondary to the service-connected 
right knee disability.  In April 2010, the Veteran testified 
before the Board at a hearing held at the RO.

The issue of entitlement to service connection for a left knee 
disability secondary to the service-connected right knee 
disability has been raised by the record, but  has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for a right hip disability, to 
include as secondary to the service-connected right knee 
disability, is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a right hip disability, 
to include as secondary to the service-connected right knee 
disability, was previously denied in a June 1998 rating 
decision.  The Veteran was notified of that decision, but did not 
perfect an appeal.

2.  The evidence received since the June 1998 final denial is new 
in that it is not cumulative and was not previously considered by 
decision makers.  The evidence is also material because it raises 
a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied service connection 
for a right hip disability, to include as secondary to the 
service-connected right knee disability, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right hip disability, to 
include as secondary to the service-connected right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for a right hip disability, to include as secondary to 
the service-connected right knee disability, in a June 1998 
rating decision.  At the time of the June 1998 decision, the RO 
found that there was no current diagnosis of any hip disability 
or any indication that there was a hip problem that was related 
to the service-connected right knee disability.

Although in the September 2008 rating decision on appeal, the RO 
denied the claim for service connection for a right hip 
disability, to include as secondary to the service-connected 
right knee disability, the Board must consider the question of 
whether new and material evidence has been received because it 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  If the Board finds that no new 
and material evidence has been offered, that is where the 
analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the June 1998 decision became final because the Veteran did 
not file a timely appeal.

The claim for service connection for a right hip disability, to 
include as secondary to the service-connected right knee 
disability, may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen his claim in June 2008.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
June 1998 consisted of the Veteran's service medical records, 
private treatment records, VA treatment records, and the 
Veteran's statements.  The RO found that there was no evidence of 
any current hip disability, nor was there an indication that any 
right hip problem was related to the service-connected right knee 
disability.  The claim was accordingly denied. 

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in June 1998 is 
not cumulative, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating his claim.

Newly received evidence includes an August 2008 VA examination 
and VA treatment records reflecting a diagnosis of right hip 
osteoarthritis.  VA treatment records dated in May 2008 reflect 
complaints of a worsening of right hip pain.  Additionally, the 
Veteran testified before the Board in April 2010 that he has 
noticed a relationship between the worsening of his right hip 
pain and his chronic right knee trouble.  The Veteran's lay 
statements and testimony have been presumed credible for the 
purpose of determining whether to reopen the claim.  The new 
evidence was not previously considered by agency decision makers, 
is not cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303 (2009).  New 
evidence is sufficient to reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the origin 
of an appellant's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Accordingly, the claim for service connection for a right hip 
disability, to include as secondary to a service-connected right 
knee disability, is reopened.  To that extent only, the appeal is 
allowed.


ORDER

The claim for service connection for a right hip disability, to 
include as secondary to a service-connected right knee 
disability, is reopened.  To that extent only, the appeal is 
allowed.


REMAND

Additional development is necessary prior to further disposition 
of the claim.

On August 2008 VA examination, the Veteran reported that he could 
stand for ten minutes until he had to sit due to pain in his 
right knee and hip.  He had trouble sitting for a long period of 
time due to hip pain.  The Veteran reported that he experienced a 
worsening of his right hip pain in the previous four years, and 
had a constant pain and aching in his right buttock.  On physical 
examination, the Veteran's gait was found to be antalgic, right 
greater than left.  He could not toe to heel walk due to balance 
trouble and pain.  He had right hip pain on straight leg raising.  
The diagnosis was right hip osteoarthritis.  The examiner 
concluded that the Veteran's right hip disability was not caused 
by his service-connected right knee disability.  However, the 
examiner did not provide an opinion as to whether the Veteran's 
right hip disability was aggravated by his service-connected 
right knee disability, and therefore a new examination and 
opinion addressing aggravation is necessary prior to adjudication 
of the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 C.F.R. § 3.310.  To that extent, the Veteran testified at his 
April 2010 hearing that his right hip had bothered him since 
1965, and that he had self medicated the condition for many 
years.  His daughter testified that due to right knee trouble, he 
had been walking with a limp for at least eight years on his 
right side.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA examination 
to ascertain the etiology of his right hip 
disability.  The examiner must review the 
claims file and the report should note that 
review.  The examiner should provide the 
rationale for all opinions.  The examiner 
should specifically opine as to the following:

Is at least as likely as not (50 
percent probability or greater) that 
the Veteran's right hip disability was 
incurred in or aggravated during his 
service, or is due to or aggravated by 
his service-connected right knee 
disability?

2.  Then, readjudicate the claim.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


